                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN

United States of America,                       )
                                                )
                      Plaintiff,                )
                                                )
       v.                                       ) Civil No. 2:19-cv-00769-LA
                                                )
James K. Lee,                                   )
                                                )
                      Defendant.                )

                             JOINT REPORT OF RULE 26(f)
                          CONFERENCE AND DISCOVERY PLAN

       Under Fed. R. Civ. P. 26(f), Plaintiff the United States of America and defendant

James Lee, by and through undersigned counsel, submit the following report for the Fed.

R. Civ. P. 16(b) scheduling conference scheduled for October 30, 2019 at 11:00 a.m.

       1. Nature of the Case.
       The United States brought suit to reduce to judgment unpaid federal penalty
assessments against James K. Lee under 31 U.S.C. § 5321 for his allegedly willful failure
to report his interest in or signature authority over foreign financial accounts for 2009,
2010, and 2011. 26. The United States alleges that on May 25, 2017, a delegate of the
Secretary of the Treasury made an assessment under 31 U.S.C. § 5321 against Lee for his
willful failure to submit FBARs for the foreign accounts above for the years ending 2009,
2010, and 2011. The United States further alleges that a delegate of the Secretary of the
Treasury also assessed a late-payment penalty under 31 U.S.C. § 3717(e)(2) and 31
C.F.R. § 5.5(a), plus interest.
       The amount due with respect to the assessment described above is, as of May 18,
2018, $1,056,791. The amount due for the late-payment penalty as of that date is
$59,060,62, and the interest owing was $10,336.28. The United States seeks judgment in


                                            1
            Case 2:19-cv-00769-LA Filed 10/16/19 Page 1 of 3 Document 7
its favor and against Lee for these amounts, plus statutory additions including interest
according to law.
      2. Fed. R. Civ. P. 26(f) Matters.
          a. Counsel for each party met on October 9, 2019, by telephone to develop
             this report and discuss the case as required by Rule 26(f) of the Federal
             Rules of Civil Procedure.
          b. Any motion for leave to join additional parties or to otherwise amend the
             pleadings shall be filed by November 18, 2019.
          c. Discovery Plan.
                    a. The parties shall exchange by November 18, 2019 the information
                       required by Fed. R. Civ. Procedure 26(a)(1).
                    b. The parties do not anticipate using expert witnesses in this case.
                    c. Discovery may be needed on the following subjects and does not
                       need to be conducted in phases:
                           i. Allegations set forth in the complaint regarding Lee’s willful
                              failure to file FBARs for the years at issue;
                          ii. Allegations set forth in the answer.
                    d. All discovery shall be commenced or served in time to be completed
                       by April 17, 2020.
                    e. The parties do not anticipate any issues about disclosure or
                       discovery of ESI at this time. Non-privileged ESI will be produced
                       in paper form, unless otherwise agreed to by the parties.
                    f. The parties do not anticipate any issues about claims of privilege or
                       work product protection at this time and do not require any
                       agreement on this subject to be included in the Court’s scheduling
                       order. The parties agree to handle inadvertent disclosures of




                                               2
          Case 2:19-cv-00769-LA Filed 10/16/19 Page 2 of 3 Document 7
                   privileged or protected information as set forth in Fed. R. Civ. P.
                   26(b)(5)(B) and Fed. R. Evid. 502(b)(3).
                g. Dispositive motions shall be filed on or before June 12, 2020.
                h. No changes should be made in the limitations on discovery imposed
                   under the Federal Rules of Civil Procedure. The parties do not
                   require any other orders under Rule 26(c) at this time.



                                               Respectfully submitted,

Dated: October 16, 2019                        RICHARD E. ZUCKERMAN
                                               Principal Deputy Assistant Attorney
                                               General

                                               /s/ Michael R. Pahl
                                               Michael R. Pahl
                                               Trial Attorney, Tax Division
                                               U.S. Department of Justice
                                               Post Office Box 7238
                                               Ben Franklin Station
                                               Washington, DC 20044
                                               Tel. 202.514.6488
                                               Fax: 202.514-6770
                                               Michael.r.pahl@usdoj.gov
                                               Attorney for the United States

Dated: October 16, 2019                        /s/Robert M. Romashko
                                               Robert M. Romashko
                                               Husch Blackwell LLP
                                               555 East Wells Street, Suite 1900
                                               Milwaukee, WI 53202-3819
                                               312-662-4665
                                               robert.romashko@huschblackwell.com




                                           3
         Case 2:19-cv-00769-LA Filed 10/16/19 Page 3 of 3 Document 7
